In a proceeding to terminate parental rights pursuant to Social Services Law § 384-b, the mother appeals from an order of the Family Court, Queens County (DePhillips, J.), dated July 30, 1992, which, after a fact-finding hearing, terminated her parental rights on the ground of abandonment without conducting a dispositional hearing.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner established by clear and convincing evidence that the mother failed to communicate or visit with the child or the agency during the six-month period immediately prior to the date on which the petition was filed (see, Social Services Law § 384-b [5] [a]). In addition, the mother failed to show good reason for the failure to visit or communicate (see, Matter of Charmaine T., 173 AD2d 625, 626). Neither the mother’s incarceration nor drug use relieved her of the obligation to maintain contact (see, Matter of I.R., 153 AD2d 559). Finally, the Family Court acted within its discretion by immediately terminating the mother’s parental rights based upon abandonment without holding a dispositional hearing (see, Matter of Joyce T., 65 NY2d 39; Matter of St. Vincent’s Servs. [Donna D.] v Donald D., 205 AD2d 785). O’Brien, J. P., Pizzuto, Altman and Hart, JJ., concur.